USCA11 Case: 21-13618    Date Filed: 05/27/2022   Page: 1 of 4




                                        [DO NOT PUBLISH]
                          In the
         United States Court of Appeals
               For the Eleventh Circuit

                ____________________

                        No. 21-13618
                Non-Argument Calendar
                ____________________

UNITED STATES OF AMERICA,
                                            Plaintiff-Appellee,
versus
JOE PERRY GARRETT,
a.k.a. Jo Jo,
a.k.a. Jahid,


                                        Defendant-Appellant.
USCA11 Case: 21-13618         Date Filed: 05/27/2022     Page: 2 of 4




2                       Opinion of the Court                 21-13618

                     ____________________

           Appeal from the United States District Court
               for the Southern District of Georgia
           D.C. Docket No. 4:99-cr-00133-WTM-CLR-2
                     ____________________

Before WILSON, JORDAN, and MARCUS, Circuit Judges.
PER CURIAM:
       Joe Perry Garrett appeals the district court’s denial of his
counseled Fed. R. Crim. P. 36 motion to correct an allegedly erro-
neous description of one of his prior offenses of conviction in his
presentence investigation report (“PSI”). On appeal, he argues that
the district court erred in denying his motion because his requested
correction merely would have been a clerical change. After thor-
ough review, we affirm.
       We review the district court’s application of Rule 36 to cor-
rect a clerical error de novo. United States v. Portillo, 363 F.3d
1161, 1164 (11th Cir. 2004).
        Rule 36 allows a court “at any time [to] correct a clerical er-
ror in a judgment, order, or other part of the record, or correct an
error in the record arising from oversight of omission.” Fed. R.
Crim. P. 36. However, Rule 36 may not be used “to make a sub-
stantive alteration to a criminal sentence.” Portillo, 363 F.3d at
1164 (quotations omitted). Clerical errors are “minor and mechan-
ical in nature,” like errors in transcription or recitation. See id. at
USCA11 Case: 21-13618             Date Filed: 05/27/2022         Page: 3 of 4




21-13618                   Opinion of the Court                                3

1164–65. For example, we have remanded to correct a clerical er-
ror where the district court’s judgment stated the incorrect statute
of conviction. United States v. James, 642 F.3d 1333, 1343 (11th
Cir. 2011). We have also remanded where the district court judg-
ment stated that the defendant had pleaded guilty to an incorrect
count number. United States v. Massey, 443 F.3d 814, 822 (11th
Cir. 2006).
       “Facts contained in a PSI are undisputed and deemed to have
been admitted unless a party objects to them before the sentencing
court with specificity and clarity.” United States v. Beckles, 565
F.3d 832, 844 (11th Cir. 2009) (quotations omitted). “[A] failure to
object to allegations of fact in a PSI . . . precludes the argument that
there was error in them.” Id. (quotations omitted).
        Here, the district court did not err in denying Garrett’s mo-
tion. Specifically, Garrett asked the district court to correct para-
graph 37 of his PSI to state that his 1992 Georgia offense was for
“possession of a controlled substance,” which he says was the re-
duced charge to which he pled guilty, rather than “possession of a
controlled substance with intent to distribute.” However, Gar-
rett’s request was not a clerical or minor one; had the district court
made this change, it could have opened the door to a challenge that
Garrett was incorrectly deemed a career offender.1 See Portillo,

1 Indeed, Garrett has already filed, through counsel, numerous post-convic-
tion motions in the district court challenging various aspects of his career-of-
fender status, including motions under 18 U.S.C. § 3582, 28 U.S.C. § 2255 and
§ 404 of the First Step Act. In 2019, the district court granted his motion under
USCA11 Case: 21-13618           Date Filed: 05/27/2022      Page: 4 of 4




4                        Opinion of the Court                    21-13618

363 F.3d at 1164 (Rule 36 may not be used “to make a substantive
alteration to a criminal sentence”) (quotations omitted); United
States v. Whittington, 918 F.2d 149, 151 (11th Cir. 1990) (holding
that Rule 36 could not be used to “fundamentally change[ ] the sen-
tence [the] appellant had earlier received”). Moreover, Garrett did
not object to the PSI’s characterization of his 1992 Georgia offense
during his sentencing, and, under our case law, “a failure to object
to allegations of fact in a PSI admits those facts for sentencing pur-
poses” and “precludes the argument that there was error in them.”
Beckles, 565 F.3d at 844 (quotations omitted). Accordingly, we af-
firm.
       AFFIRMED.




§ 404 of the First Step Act and reduced his total sentence from life to 426
months’ imprisonment.